UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8604


BRANDON WILLIAMS,

                  Plaintiff - Appellant,

             v.

PARHAM, Captain; BEAMAN, Ms.; L.T.; SCOTT, Ms.; L.T.; D.
SIMONS, Superintendent,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00938-LMB-TRJ)


Submitted:    March 12, 2009                   Decided:    March 18, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brandon Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Brandon     Williams       appeals   the   district   court’s   order

dismissing      his   42   U.S.C.      § 1983    (2000)    complaint     without

prejudice for failure to pay the filing fee.                     On appeal, we

confine   our    review    to   the    issues   raised    in   the   Appellant’s

brief.    See 4th Cir. R. 34(b).          Williams’ brief alleges no error

committed by the district court.                Accordingly, we affirm the

order of the district court.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid in

the decisional process.

                                                                        AFFIRMED




                                         2